13‐3213‐cr (L) 
     United States v. Brooks 

 1                                                  In the
 2                         United States Court of Appeals
 3                                     For the Second Circuit
 4                                                
 5                                                  
 6                                       August Term, 2016 
 7         No. 13‐3213‐cr (L), 13‐4288‐cr(CON), 14‐2577‐cr(CON), 14‐2682‐cr(CON), 15‐
 8                      1156‐cr(CON), 15‐2058‐cr(CON), 13‐3672‐cr(XAP) 
 9                                                  
10                                   UNITED STATES OF AMERICA, 
11                                     Appellee‐Cross‐Appellant, 
12                                                  
13                                                v. 
14                                                  
15                                       DAVID H.  BROOKS,  
16                               Defendant‐Appellant‐Cross‐Appellee, 
17                                                  
18                               DAWN SCHLEGEL, PATRICIA LENNEX, 
19                                            Defendants, 
20                                                  
21          TERRY BROOKS, VICTORIA BROOKS, ANDREW BROOKS, ELIZABETH BROOKS, 
22                                           Appellants. 
23                                                  
24                                                  
25                         Appeal from the United States District Court 
26                              for the Eastern District of New York. 
27                             No. 6‐cr‐550 — Joanna Seybert, Judge. 
28                                                  
29    
30                                        ARGUED: MAY 19, 2017 
31                                      DECIDED: SEPTEMBER 20, 2017 
32                                                    
33                                                    

     
          The Clerk of Court is directed to amend the caption as set forth above. 
                                                                                                                
                                                                                                                    

 1       Before: WINTER and DRONEY, Circuit Judges, and DONNELLY, District Judge.† 
 2                                                   
 3           Appeal from a judgment of the United States District Court for the Eastern 
 4   District  of  New  York  (Seybert,  J.)  entered  following  a  jury  verdict  finding 
 5   defendant  David  Brooks  guilty  of  offenses  related  to  fraud  and  securities  laws 
 6   violations, and Brooks’s guilty plea to tax evasion. After Brooks filed his appeal, 
 7   he  died  while  incarcerated  and  his  estate  and  members  of  his  family  moved  to 
 8   abate  his  convictions.  We  conclude  that  Brooks’s  counts  of  conviction  resulting 
 9   from  the  verdict  abated  with  his  death,  but  not  the  counts  resulting  from  his 
10   guilty plea; the bail bond subscribed by Brooks and his family remains forfeited; 
11   and  the  order  of  restitution  related  to  the  fraud  and  securities  laws  counts  is 
12   abated but not the order of restitution related to the tax counts. Accordingly, the 
13   estate‐appellant’s  motion  for  abatement  is  GRANTED  in  part  and  DENIED  in 
14   part,  Brooks’s  judgment  of  conviction  for  the  non‐tax  counts  is  VACATED,  the 
15   motion by Brooks’s family members for abatement of the bail bond forfeiture is 
16   DENIED,  the  order  denying  the  motion  to  set  aside  bond  forfeiture  is 
17   AFFIRMED,  the  Government’s  cross‐appeal  is  DISMISSED,  and  the  case  is 
18   REMANDED for the dismissal of the non‐tax counts of the indictment. 
19                             
20                                        
21                               RICHARD  C.  KLUGH,  Law  Offices  of  Richard  C. 
22                               Klugh,  (Joseph  A.  DiRuzzo,  III,  Fuerst  Ittleman 
23                               David  &  Joseph,  PL,  on  the  brief)  Miami,  FL,  for 
24                               Defendant‐Appellant‐Cross‐Appellee. 

25                                   JUSTINE  A.  HARRIS,  Sher  Tremont  LLP,  (Lisa  H. 
26                                   Bebchick,  Fried,  Frank,  Harris,  Shriver  & 
27                                   Jacobson  LLP,  on  the  brief),  New  York,  NY,  for 
28                                   Appellant Terry Brooks. 

29                                   JUDD  BURSTEIN,  Judd  Burstein,  P.C.,  New  York, 
30                                   NY,  for  Appellants  Andrew,  Victoria,  &  Elizabeth 
31                                   Brooks. 


     †  Judge  Ann  M.  Donnelly,  United  States  District  Court  for  the  Eastern  District  of  New  York, 
     sitting by designation. 
                                                         2
                                                                                                    
                                                                                                        

 1                                (Michael  J.  Gilbert,  (Andrew  J.  Levander,  on  the 
 2                                brief), Dechert LLP, New York, NY, for Appellants 
 3                                Andrew, Victoria, & Elizabeth Brooks.) 

 4                                DAVID  K.  KESSLER  &  LAURA  D.  MANTELL, 
 5                                Assistant  United  States  Attorneys  (David  C. 
 6                                James,  Amy  Busa,  Christopher  A.  Ott, 
 7                                Christopher C. Caffarone, Assistant United States 
 8                                Attorneys on the brief) for Robert L. Capers, United 
 9                                States  Attorney  for  the  Eastern  District  of  New 
10                                York,  Brooklyn,  NY,  for  Appellee‐Cross‐Appellant. 
11    
12   DRONEY, Circuit Judge: 

13          On  September  14,  2010,  David  H.  Brooks  was  convicted  in  the  United 

14   States District Court for the Eastern District of New York (Seybert, J.) after a jury 

15   trial  on  multiple  counts  of  offenses  relating  to  securities  fraud,  mail  and  wire 

16   fraud,  and  obstruction  of  justice.  He  was  also  convicted  of  related  tax  offenses 

17   based on his guilty pleas, which occurred after the jury’s verdict. Shortly before 

18   trial,  the  district  court  found  that  Brooks  had  violated  the  terms  of  his  release 

19   conditions and ordered the forfeiture of a substantial cash security on the bond 

20   executed by Brooks and members of his family as sureties.  

21          Following  his  convictions,  Brooks  was  sentenced  to  204  months’ 

22   imprisonment, ordered to pay restitution and a fine, and ordered to forfeit assets. 

23   He  appealed  his  convictions  based  on  the  jury  verdict  but  not  the  tax  counts. 

                                                   3
                                                                                                                     
                                                                                                                         

 1   After  the  verdict,  Brooks’s  ex‐wife  and  their  children  moved  to  set  aside  the 

2    forfeited bail bond security.  The district court denied the motion and the family 

3    members  appealed  that  decision.  Brooks  died  while  he  was  incarcerated  and 

 4   while these appeals were pending.1 

 5           As a result of Brooks’s death, his estate has now moved for abatement of 

6    his convictions, the order of forfeiture, the orders of restitution, the fine, and the 

 7   special assessment that accompanied the judgment of conviction.2 His estate, as 

 8   well as his ex‐wife and their children, have also moved for abatement of the bail 

 9   bond  forfeiture.3  The  Government  does  not  oppose  the  abatement  of  Brooks’s 

10   convictions  on  the  non‐tax  counts  and  accompanying  order  of  forfeiture,  fine, 




     1 Brooks’s appeal was consolidated with the appeal filed by his family members. We address 
     both in this opinion, and refer to them as one appeal.

     2  We refer to both Brooks and his estate in this opinion without concluding which is the proper 
     party for this appeal. We note that no motion to substitute the estate for Brooks has been filed, 
     and it appears that no substitution is necessary for us to consider the appeal. See United States v. 
     Volpendesto,  755  F.3d  448,  451–52  (7th  Cir.  2014)  (concluding  substitution  of  the  estate  not 
     necessary to consider abatement ab initio); see also United States v. Libous, 858 F.3d 64, 65 n.1 (2d 
     Cir. 2017) (granting Fed. R. App. P. 43(a)(1) motion to substitute executrix of appellant’s estate 
     for appellant).  
      
     3  These  appellants  did  not  file  a  motion  to  abate,  but  requested  that  relief  in  a  supplemental 

     brief.    Appellants’  Suppl.  Br.,  Docket  No.  13‐3213‐cr,  ECF  No.  533.    We treat  that  request  as  a 
     motion for abatement.

                                                           4
                                                                                                                   
                                                                                                                       

 1   and special assessment, but opposes the abatement of the restitution obligations 

 2   and the forfeiture of his bail bond.  

 3           We conclude that the counts of conviction based on the jury verdict must 

 4   abate as well as the orders of forfeiture, fine, special assessment, and restitution 

 5   for the offenses Brooks contested at trial. We also hold, though, that the forfeiture 

 6   of  the  bail  bond  does  not  abate,  nor  do  the  convictions  and  order  of  restitution 

 7   imposed  on  the  tax  counts.  Accordingly,  Brooks’s  motion  for  abatement  is 

 8   GRANTED  in  part  and  DENIED  in  part,  Brooks’s  judgment  of  conviction  is 

 9   VACATED in part, the motion for abatement by the other appellants is DENIED, 

10   the order denying the motion to set aside the bond forfeiture is AFFIRMED, the 

11   Government’s cross‐appeal is DISMISSED,4 and the case is REMANDED for the 

12   dismissal of the indictment as to counts I‐XI, XV‐XVII. 

13            

14            

15    

     4  The  Government  filed  a  notice  of  cross‐appeal  of  the  district  court’s  Amended  Preliminary 
     Order  of  Forfeiture,  see  Notice  of  Crim.  Appeal,  Docket  No.  13‐3213‐cr,  ECF  No.  23,  but  the 
     Government  did  not  file  its  response  brief  to  Brooks’s  direct  appeal  until  after  Brooks’s  death 
     and  so  submitted  no  brief  on  the  merits  of  the  cross‐appeal.  See  Appellee‐Cross‐Appellant 
     United  States’  Br.,  Docket  No.  13‐3213‐cr,  ECF No.  542.  The  Government’s  brief  withdrew  the 
     Government’s cross‐appeal and addressed the requests for abatement. 

                                                          5
                                                                                                  
                                                                                                      

 1                                          BACKGROUND 

 2   I.     Brooks’s Offense Conduct 

 3          David Brooks was the founder, Chair of the Board of Directors, and CEO 

 4   of DHB Industries, Inc., a publicly traded company that manufactured and sold 

 5   body armor to law enforcement agencies and the U.S. military.5 

 6           In  October  2007,  Brooks  was  indicted  in  a  superseding  indictment  on 

 7   charges  of  participating  in  several  schemes  to  defraud  shareholders,  including 

 8   overvaluing  inventory  of  DHB  and  its  subsidiaries,  reclassifying  costs  to  inflate 

 9   DHB’s  profitability,  falsely  adding  non‐existent  inventory  to  the  company’s 

10   books,  and  obstructing  a  Securities  and  Exchange  Commission  (“SEC”) 

11   investigation. 

12          In  addition  to  the  allegations concerning  manipulation  of  the  DHB  books 

13   and  false  SEC  disclosures,  the  indictment  alleged  that  Brooks  also  defrauded 

14   DHB shareholders by diverting DHB assets for the benefit of Brooks, the Brooks 

15   family,  and  other  DHB  executives.  Brooks  routinely  used  DHB  funds  to  pay 

16   expenses for his personal horse‐racing business, and gave company credit cards 



     5 DHB shares were traded on the American Stock Exchange from 2002‐2005, and on the “over‐
     the‐counter” market following this period.

                                                  6
                                                                                                   
                                                                                                       

 1   and  checks  to  his  family  to  cover  their  personal  expenses  including  clothing, 

 2   home  renovations,  plastic  surgery,  vacations  and  airfare,  automobiles, 

 3   entertainment, and gifts. These personal expenses totaled millions of dollars. 

 4             Brooks also sold substantial shares of DHB stock while the stock price was 

 5   artificially inflated, making hundreds of millions of dollars in profit. Finally, the 

 6   indictment alleged that Brooks paid himself millions of dollars through DHB that 

 7   were  not  reported  as  income  to  the  Internal  Revenue  Service,  and  did  not  pay 

 8   income taxes on those payments. 

 9             A second superseding indictment (the “indictment”) was returned in July 

10   2009, with the same charges directed at Brooks.6 

11             The  district  court  entered  a  pre‐trial  restraining  order  on  fourteen  bank 

12   and  investment  accounts  held  by  Brooks  and  his  family  that  the  court  found 

13   would be subject to forfeiture in the event of a conviction. 

14             Brooks  pled  not  guilty  to  all  of  the  charges.  The  court  later  granted 

15   Brooks’s motion to sever the tax counts. Brooks proceeded to trial on the non‐tax 

16   counts in January 2010.7 




     6    Co‐defendants were also named in the indictments.

                                                     7
                                                                                                            
                                                                                                                

 1   II.    Brooks’s Forfeiture of Bail Bond 

 2          After  Brooks’s  arrest  in  October  2007,  the  Government  sought  to  have 

 3   Brooks  detained  or  his  release  be  subject  to  a  substantial  bond  and  the  full 

 4   disclosure of his financial holdings, and on Brooks returning all of his assets from 

 5   overseas  back  to  the  United  States.  The  district  court  held  a  hearing  and 

 6   determined that Brooks was a flight risk on the basis of his considerable wealth 

 7   and the potential for access to foreign accounts if he fled the country. The district 

 8   court  was  also  concerned  that  undisclosed  and  unmonitored  accounts  could  be 

 9   used  to  facilitate  witness  tampering.  The  district  court  issued  a  Bail  Release 

10   Order  (the  “Order”)  on  January  3,  2008,  granting  Brooks’s  motion  for  pre‐trial 

11   release. The Order included such restrictions as home detention monitored by a 

12   private  security  firm,  monitored  conversations,  independent  auditing  of  bank 

13   accounts  and  assets,  and  a  prohibition  on  liquid  assets  being  held  overseas 

14   without the approval of the U.S. Attorney’s office. 



     7 There were three other codefendants: Sandra Hatfield (DHB’s Chief Operating Officer), Dawn 
     Schlegel  (DHB’s  Chief  Financial  Officer),  and  Patricia  Lennex  (an  officer  of  a  DHB‐related 
     company).  Schlegel and Lennex pled guilty before trial and Hatfield was tried with Brooks and 
     was convicted of all but two counts directed against her. She and Brooks jointly appealed their 
     convictions. After Brooks’s death, this Court granted the Government’s motion to unconsolidate 
     Hatfield’s appeal, which has been heard and resolved by this Court. See United States v. Schlegel, 
     687 F. App’x 26 (2d Cir. 2017), petition for cert. filed, No. 16‐9701 (June 23, 2017).    
                                                       8
                                                                                                                          
                                                                                                                              

 1           Brooks and his family sureties also provided $48 million in cash as security 

 2   for the $400 million bond the court ordered.8 The Order provided that if Brooks 

 3   concealed assets, that conduct would be grounds for revocation of Brooks’s bail 

 4   and for the forfeiture of the $48 million cash security.9 

 5           The  district  court  reviewed  the  terms  of  the  Order  with  Brooks  and  the 

 6   family  sureties  prior  to  its  approval  at  a  December  21,  2007,  hearing.  In 

 7   particular, the district court asked at the hearing about “failure to disclose assets” 

 8   and Brooks’s counsel confirmed that any such failure “subjects him to immediate 

 9   remand,  and  it  subjects  him  to  the  loss  of  the  .  .  .  [security].”  J.A.  481.10  The 

10   district  court  canvassed  Terry  Brooks  (Brooks’s  wife),  Jeffrey  Brooks  (Brooks’s 



     8  The cash was held in a segregated account and was posted by two entities, Wildfire Holdings 
     LLC and Perfect World Partners LLC. Brooks’s now ex‐wife Terry Brooks owns approximately 
     36%  of  Wildfire  LLC  through  her  interests  in  member  entities  of  that  LLC,  and  3%  of  Perfect 
     World, and the Brooks children own approximately 41% of Perfect World. 
      
     9 Specifically, the Order stated that “[a]ny knowing violation of this agreement, including . . . an 

     attempt  .  .  .  to  conceal  assets  .  .  .  will  be  grounds  for  revocation  of  his  bail  release  and  for 
     forfeiture  of  the  $[48]  million  in  bond  security.”  J.A.  421.  The  entire  $400  million  personal 
     recognizance bond was only enforceable against the sureties if Brooks attempted to leave home 
     confinement without approval, to escape from his security monitor, or to commit the crime of 
     witness tampering defined at 18 U.S.C. § 1512. The parties characterized the Order as having a 
     two‐tier  violation  system,  with  lesser  violations  triggering  forfeiture  of  the  bond  security  and 
     greater violations triggering forfeiture of the $400 million. 
      
     10 “J.A.” references are to the Joint Appendix filed by Terry Brooks.  “App.” references are to the 

     Appendix filed by David Brooks. 

                                                              9
                                                                                                                         
                                                                                                                             

 1   brother),  Victoria  Brooks  (Brooks’s  23‐year‐old  daughter),  and  Andrew  Brooks 

 2   (Brooks’s 19‐year‐old son), who executed the bond along with Brooks. The court 

 3   later  modified  the  Order  upon  subsequent  motions  by  Brooks,  but  these 

 4   modifications  did  not  affect  the  asset  disclosure  terms  or  the  restriction  on 

 5   maintaining funds overseas. 

 6              In  January  2010,  shortly  before  trial,  the  Government  moved  to  revoke 

 7   Brooks’s  bail  on  the  basis  that  Brooks  and  his  family  had  hidden  substantial 

 8   assets in violation of the terms of the Order. The Government sought forfeiture of 

 9   the  entire  $400  million  bond.  The  district  court  revoked  Brooks’s  bail  and 

10   ordered  his  detention,  but  ordered  forfeiture  of  only  the  cash  security  of  $48 

11   million. 

12              The  district  court  did  not  hold  an  evidentiary  hearing  for  the  forfeiture, 

13   over the objections of defense counsel, and proceeded by Government proffer.11 


     11    It is well established that the Government may proceed by proffer at a bail revocation hearing. 
     United  States  v.  LaFontaine,  210  F.3d  125, 130–31  (2d  Cir.  2000);  see  also  United  States  v.  Galanis, 
     656 F. App’x 560, 562–63 (2d Cir. 2016) (summary order); United States v. Bartok, 472 F. App’x 25, 
     27  (2d  Cir.  2012)  (summary  order).  While  “Congress  did  intend  to  give  defendants  an 
     opportunity to testify and to present evidence on their own behalf,” United States v. Davis, 845 
     F.2d  412,  415  (2d  Cir.  1988),  this  Court  has  also  concluded  that  bail  revocation  hearings  are 
     “typically  informal.”  LaFontaine,  210  F.3d  at  131  (quoting  United  States  v.  Acevedo‐Ramos,  755 
     F.2d 203, 206 (1st Cir. 1985)); see also United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986). 
     This  Court  has  acknowledged  the  district  courts’  wide  discretion  in  evaluating  the  type  of 
     proceeding to hold and the accuracy of the evidence presented by the Government. See Martir, 
                                                             10
                                                                                                                  
                                                                                                                      

 1   The district court credited the extensive affidavit (with numerous exhibits) of FBI 

 2   Special  Agent  Angela  Jett,  which  described  the  results  of  her  investigation  into 

 3   Brooks’s concealment of assets abroad. 

 4           According  to  the  affidavit,  prior  to  the  entry  of  the  bail  bond  Order,  a 

 5   confidential  source  had  met  with  David  and  Jeffrey  Brooks  as  well  as  other 

 6   family  members  to  create  various  corporations  and  bank  accounts  around  the 

 7   world to conceal millions of dollars in assets. The source set up a scheme called 

 8   “Czerny  Kot”  (Polish  for  “black  cat”)  using  the  passports  of  Jeffrey  Brooks, 

 9   Elizabeth  Brooks,  Andrew  Brooks,  and  Victoria  Brooks  to  open  nominee 

10   accounts.  Special  Agent  Jett  also  pointed  to  Grand  Jury  testimony  of  Brooks’s 

11   personal pilot to show that Brooks, Jeffrey, and other family members (including 

12   Terry Brooks and the children) flew to Switzerland in a private plane to deposit 

13   assets in Swiss safe deposit boxes.




     782  F.2d  at  1147.  However,  a  presiding  judicial  officer  should  include  “a  clear  record  of  the 
     district court’s findings and its reasons for revocation and detention, which may be embodied in 
     a transcript of the proceedings.” Davis, 845 F.2d at 415. After review of the hearing undertaken 
     in this case, we conclude that Brooks had adequate notice and opportunity to present his own 
     witnesses  and  that  the  district  court  appropriately  conducted  the  hearing  and  thoroughly 
     explained its reasoning in accepting the Government’s proffer. This hearing was also not a case 
     where the Government proceeded ex parte. See, e.g., United States v. Abuhamra, 389 F.3d 309, 323–
     24 (2d Cir. 2004) (noting that bail hearings should be public proceedings). We are also satisfied 
     with Terry Brooks’s and the children’s notice and opportunity to participate in the hearing. 
                                                         11
                                                                                                  
                                                                                                      

 1              Based principally on Special Agent Jett’s affidavit, the district court found 

 2   that David and Jeffrey Brooks violated the conditions of Brooks’s release by clear 

 3   and  convincing  evidence.  Specifically,  the  court  found  that  (1)  the  two  Brooks 

 4   brothers conspired to hide assets through the Czerny Kot scheme in the Republic 

 5   of San Marino,12 (2) that Jeffrey Brooks had concealed over $3 million in currency 

 6   in a London safe deposit box, and (3) that David Brooks secretly transported an 

 7   unknown amount of currency to Switzerland. 

 8              Concluding  that  these  actions  constituted  a  violation  of  the  Order,  the 

 9   district  court  ordered  the  forfeiture  of  the  cash  security.  The  amount  of  cash 

10   remaining as security on that bond (after the prior withdrawals, as permitted by 

11   the  court)  totaled  approximately  $22.5  million,  of  which  Terry  Brooks  and  the 

12   children claimed ownership of $17.7 million and Brooks claimed $1.8 million (the 

13   remaining $3 million went to legal fees, as permitted by the court). Brooks filed 

14   an emergency motion with this Court to reverse the district court’s revocation of 

15   bond, which this Court denied. 

16    

17    


     12    The Republic of San Marino is a “microstate” surrounded by Italy. 
                                                       12
                                                                                                      
                                                                                                          

 1   III.   Convictions and Post‐Trial Events 

 2          On September 14, 2010, after an eight‐month trial, a jury returned a guilty 

 3   verdict  against  Brooks  on  all  counts.  Brooks  subsequently  pled  guilty  to  one 

 4   count of conspiracy to defraud the IRS and two counts of tax evasion in August 

 5   2011. Brooks also agreed, in his plea agreement regarding the tax counts, to pay 

 6   $2.8  million  in  restitution  to  the  IRS  and  waived  his  appeal  rights  as  to  the  tax 

 7   convictions and the sentence for them.  

 8          On  August  22,  2013,  judgment  was  entered  against  Brooks,  and  he  was 

 9   sentenced  to  204  months’  imprisonment  for  all  his  counts  of  conviction.  The 

10   August  2013  judgment  also  reflected  the  imposition  of  a  special  assessment  of 

11   $1,700, a fine of $8.7 million, restitution of $2.8 million on the tax counts, and also 

12   made  final  a  preliminary  order  of  forfeiture.  Restitution  on  the  fraud  and 

13   securities  laws  counts  of  conviction  was  to  be  subsequently  determined  by  the 

14   district court.  

15          a. Restitution Order on Fraud and Securities Laws Violations 

16          In  March  2015,  the  district  court  issued  an  extensive  opinion  and 

17   accompanying  final  order  of  restitution,  pursuant  to  the  Mandatory  Victim’s 

18   Restitution  Act  (“MVRA”),  for  the  non‐tax  counts.  The  amended  judgment  that 

                                                   13
                                                                                                                  
                                                                                                                      

 1   followed  reflected  the  imposition  of  $53.9  million  in  restitution  to  Point  Blank 

 2   Solutions  (the  then‐successor  to  DHB,  Inc.),  plus  $37.6  million  to  individual 

 3   victims  identified  by  the  Government,  as  well  as  the  previously‐ordered  $2.8 

 4   million to the IRS for the tax counts.13 

 5           Brooks  filed  a  timely  appeal  of  the  fraud  and  securities  laws  convictions 

 6   and the restitution order based on those counts.  He also appealed the revocation 

 7   and forfeiture of his bail bond.  

 8           On May 16, 2015, Brooks moved in the district court to stay disbursement 

 9   of  the  assets  that  had  been  previously  deposited  with  the  clerk  of  court.  The 

10   district  court  granted  the  stay,  and  noted  that  it  was  restraining  approximately 

11   $160 million in assets. App. 2783–84. The court reasoned that if these assets were 

12   disbursed to victims prior to the resolution of the appeal, it would be difficult to 

13   recover  that  money  from  the  victims  if  Brooks  was  ultimately  successful  on 

14   appeal.14 App. 2783–84. 


     13 The judgment set forth special instructions that the restitution was payable “at the rate of $25 
     quarterly  while  the  defendant  is  incarcerated,  then  20  per  cent  of  his  gross  income  monthly 
     during  [the]  term  of  supervised  release,”  with  any  outstanding  balance  to  be  the  subject  of  a 
     civil judgment in the future. J.A. 1406. 

       These assets are also currently the subject of a parallel civil forfeiture action, and Terry Brooks 
     14

     and her children have filed as claimants in that contested action. See United States v. All Assets 
     Listed on Schedule I Attached Hereto and All Proceeds Traceable Thereto (No. CV‐10‐4750 E.D.N.Y.). 
                                                         14
                                                                                                                    
                                                                                                                        

1           b. Motion to Set Aside Bail Forfeiture 

2           In  April  2015,  Terry  Brooks  and  the  children  filed  a  motion  with  the 

3   district court under Fed. R. Crim. P. 46(f)(2) to set aside the earlier bail forfeiture 

4   and  release  the  cash  security.  The  two  bases  of  their  motion  were  that  (1)  the 

5   equitable reasons for the bail bond no longer applied as Brooks was in custody 

6   and (2) the indictment upon which the bond was based was a nullity because the 

7   grand  jury  that  returned  that  superseding  indictment  had  not  been  properly 

8   empaneled.15 The district court denied the motion in June 2015.  




    David Brooks was also named as a defendant in a class action and derivative shareholder action 
    and was the subject of an SEC investigation and enforcement action. See In Re DHB Indus., Inc. 
    Derivative  Litigation  (05‐cv‐4345  E.D.N.Y.)  (derivative  litigation);  In  Re  DHB  Indus.,  Inc.  Class 
    Action Litigation (05‐cv‐4296 E.D.N.Y.) (class action); see also S.E.C. v. Brooks (07‐61526 S.D. Fla.). 
     
    15  In  August  2012,  well  after  his  trial,  Brooks  discovered  that  the  first  superseding  indictment 

    was  returned  by  a  grand  jury  whose  term  had  expired.  At  the  time  that  first  superseding 
    indictment  was  returned,  the  Government  was  not  aware  that  the  grand  jury’s  term  had 
    expired.  Without  the  Government’s  knowledge  of  the  issue  as  to  the  first  superseding 
    indictment,  a  new  grand  jury  was  empaneled  and  a  second  superseding  indictment  was 
    returned,  and  it  was  this  indictment  that  was  in  effect  at  the  time  of  Brooks’s  trial.  At  the 
    arraignment for the second superseding indictment, the district court reimposed the bond and 
    its conditions. In this appeal Brooks contested numerous proceedings below on the basis of the 
    invalidly‐returned first superseding indictment, and pressed a similar argument with respect to 
    the  return  of  his  forfeited  bail  security.  All  of  these  arguments  are  foreclosed  by  this  Court’s 
    decision in United States v. Schlegel, 687 F. App’x 26 (2d Cir. 2017), petition for cert. filed, No. 16‐
    9701 (June 23, 2017), in which the Court concluded that the “district court properly declined to 
    dismiss  the  second  superseding  indictment.”  Id.  at  29.  Brooks  contested  the  application  of 
    United States v. Schlegel in a Fed. R. App. P. 28(j) letter on April 27, 2017, but his arguments fail.    
                                                          15
                                                                                                       
                                                                                                           

 1          Terry  Brooks  and  the  children  filed  a  timely  appeal  of  the  district  court’s 

 2   decision not to set aside the forfeiture of the cash security on the bail bond.  

3           On  October  27,  2016,  David  Brooks  died  while  serving  his  term  of 

4    imprisonment, and while this appeal was pending. 

 5                                          DISCUSSION 

 6          In  this  appeal  Brooks’s  estate  has  moved  for  an  abatement  of  his 

 7   convictions,  restitution  and  forfeiture  orders,  fines,  forfeited  bail  bond  security, 

 8   and special assessments. Terry Brooks and the Brooks children appeal the denial 

 9   of  their  motion  by  the  district  court  for  the  return  of  the  forfeited  cash  security 

10   under  Fed.  R.  Crim.  P.  46,  and  also  argue  that  the  forfeiture  of  their  bail  bond 

11   security should abate with Brooks’s death. 

12          “[W]hen  a  convicted  defendant  dies  while  his  direct  appeal  as  of  right  is 

13   pending, his death abates not only the appeal but also all proceedings had in the 

14   prosecution  from  its  inception.”  United  States  v.  Libous,  858  F.3d  64,  66  (2d  Cir. 

15   2017)  (quoting  United  States  v.  Wright,  160  F.3d  905,  908  (2d  Cir.  1998));  see  also 

16   Durham  v.  United  States,  401  U.S.  481,  483  (1971)  (per  curiam),  overruled  on  other 

17   grounds  by  Dove  v.  United  States,  423  U.S.  325  (1976)  (per  curiam).  This  general 

18   rule, almost unanimously followed by the federal Courts of Appeals, has its roots 

                                                    16
                                                                                                   
                                                                                                       

 1   in  the  common  law  doctrine  of  abatement  ab  initio:  “everything associated  with 

 2   the case is extinguished, leaving the defendant as if he had never been indicted 

 3   or convicted.” Libous, 858 F.3d at 66 (quoting United States v. Estate of Parsons, 367 

 4   F.3d 409, 413 (5th Cir. 2004) (en banc)); United States v. Logal, 106 F.3d 1547, 1551–

 5   52 (11th Cir. 1997).  

 6            We  must  consider  the  application  of  the  abatement  ab  initio  doctrine  to 

 7   three specific parts of this appeal: the convictions, the orders of restitution, and 

 8   the forfeiture of the bail bond.  

 9       I.      Abatement of Convictions 

10            Brooks’s convictions based on the jury verdict must abate because he died 

11   while his direct appeal was pending. See Libous, 858 F.3d at 66. As this Court has 

12   recently  recognized,  a  defendant’s  conviction  must  be  abated  upon  his  death 

13   during  appeal  for  two  reasons:  the  interests  of  finality  and  just  punishment.  Id. 

14   Finality requires that “a defendant not stand convicted without resolution of the 

15   merits of an appeal,” and recognition of the purposes of just punishment leads to 

16   the  conclusion  that  “to  the  extent  that  the  judgment  of  conviction  orders 

17   incarceration  or  other  sanctions  that are designed  to  punish  the  defendant,  that 

18   purpose can no longer be served.” Id. (quoting Wright, 160 F.3d at 908). 

                                                  17
                                                                                                       
                                                                                                           

 1         We note, however, that the application of the doctrine of abatement is not 

 2   indivisible; many defendants (like Brooks) are charged with multiple counts and 

 3   may  be  convicted  by  a  jury  on  some  counts  and  by  a  plea  of  guilty  on  others. 

 4   Those  convictions  may  become  final  at  different  times,  and  a  defendant  may 

 5   choose  not  to  appeal  every  conviction.  The  doctrine  of  abatement  leaves  the 

 6   deceased defendant “as if he had never been indicted or convicted,” Libous, 858 

 7   F.3d  at 66,  only  as  to  those  counts  as  to  which  the  conviction  has  not  yet  become 

 8   final. 

 9         We recognize that courts have often considered abatement to be justified by 

10   the finality and just punishment principles stated above, and that by not abating 

11   all  of  the  convictions,  some  of  the  resulting  punishments  may  continue  even 

12   though the purpose of those punishments can no longer be served. In weighing 

13   the  two  principles,  we  conclude  that  finality  is  the  paramount  consideration. 

14   “[A]batement ab initio is premised at least as much, if not more, on the fairness of 

15   allowing a conviction and penalties to stand when a defendant dies pending an 

16   appeal  as of  right  as  it  is  on  the  futility  of  punishing  the  deceased.”  Libous,  858 

17   F.3d  at  67.  Otherwise,  we  would  abate  all  convictions,  even  if  such  convictions 

18   were  final  and  unappealed,  upon  the  death  of  a  convicted  defendant  who  had 

                                                    18
                                                                                                    
                                                                                                        

 1   not yet completed her term of imprisonment, paid her entire fine, or completed 

 2   restitution to her victims. Therefore, when faced with a multi‐count indictment, 

 3   where  a  defendant  is  convicted  on  some  or  all  counts  but  appeals  only  certain 

 4   convictions, the defendant’s death shall only abate the appealed convictions and 

 5   the resulting punishments or consequences that relate to those convictions.

 6             Brooks’s  convictions  on  the  counts  that  were  decided  by  the  jury  and  the 

 7   associated  forfeiture  order,  fine,  and  special  assessment  are  abated  upon  his 

 8   death. As Brooks pled guilty to the tax evasion counts, waived his right to appeal 

 9   as to those counts, and did not appeal them, his convictions on those counts do 

10   not  abate.  The  case  shall  be  remanded  to  the  district  court  for  dismissal  of  the 

11   indictment on the non‐tax counts and those related sanctions. See Krantz v. United 

12   States, 224 F.3d 125, 126 (2d Cir. 2000) (per curiam). 

13             We now turn to whether abatement applies to the restitution orders and the 

14   bail bond forfeiture. 

15       II.       Abatement of Restitution 

16             We  have  not  yet  decided  whether  restitution  abates  upon  the  death  of  a 

17   criminal defendant while his direct appeal is pending. See Wright, 160 F.3d at 909 

18   (“[W]e  conclude  that  in  the  circumstances  of  the  present  case,  we  need  not 

                                                    19
                                                                                                   
                                                                                                       

 1   determine whether an order of restitution should be abated as a general matter, 

 2   for  here, retention  of  the  restitutionary  order  would  be  a  futile  act.”). Although 

 3   the federal Courts of Appeals generally follow the doctrine of abatement ab initio, 

 4   there is a split as to its application to restitution. See Volpendesto, 755 F.3d at 453.

 5   The  Courts  of  Appeals  that  hold  that  restitution  abates  with  the  death  of  a 

 6   defendant  typically  do  so  because  restitution  depends  on  a  valid,  final 

 7   conviction,  see,  e.g.,  id.  at  453–54,  while  the  Courts  of  Appeals  that  hold  that 

 8   restitution  does  not  abate  with  the  death  of  a  defendant  do  so  because  they 

 9   consider  restitution  to  be  compensatory,  not  punitive  in  nature,  see,  e.g.,  United 

10   States  v.  Christopher,  273  F.3d  294,  299  (3d  Cir.  2001)  (concluding  that  although 

11   restitution may be “compensatory, punitive, or a combination of both,” the order 

12   of restitution in that case was “more compensatory in nature than penal”).

13          Brooks’s  restitution  was  imposed  both  for  his  offenses  for  which  he  was 

14   convicted by a jury (and appealed) and for the tax‐related offenses to which he 

15   pled  guilty  (but  did  not  appeal).  We  address  these  orders  of  restitution 

16   separately.  

17           

18

                                                  20
                                                                                                    
                                                                                                        

 1          a. Restitution for Offenses Following Return of Jury Verdict 

 2          “Federal  courts  have  no  inherent  power  to  order  restitution,  which  is 

 3   traditionally  a  civil  remedy.”  United  States  v.  Zangari,  677  F.3d  86,  91  (2d  Cir. 

 4   2012). “A sentencing court’s power to order restitution, therefore, depends upon, 

 5   and is necessarily circumscribed by, statute.” Id. Brooks’s order of restitution was 

 6   imposed pursuant to the Mandatory Victim’s Restitution Act, which provides: 

 7             Notwithstanding any other provision of law, when sentencing a 
 8             defendant convicted of an offense described in subsection (c), the 
 9             court shall order, in addition to, or in the case of a misdemeanor, 
10             in addition to or in lieu of, any other penalty authorized by law, 
11             that the defendant make restitution to the victim of the offense or, 
12             if the victim is deceased, to the victim’s estate. 

13   18 U.S.C. § 3663A(a)(1). 

14          Following  the  recent  guidance  of  the  U.S.  Supreme  Court,  we  hold  that 

15   when a criminal conviction abates upon the death of a defendant, any restitution 

16   ordered  as  a  result  of  that  conviction  must  also  abate.  “When  a  criminal 

17   conviction is invalidated by a reviewing court and no retrial will occur,” the state 

18   must “refund fees, court costs, and restitution exacted from the defendant upon, 

19   and as a consequence of, the conviction.” Nelson v. Colorado, 137 S. Ct. 1249, 1252 

20   (2017) (emphasis added).  



                                                  21
                                                                                                   
                                                                                                       

 1          In Nelson, the Supreme Court concluded that a Colorado state law violated 

 2   due  process  where  that  law  required  defendants  whose  convictions  have  been 

 3   reversed  or  vacated  to  additionally  prove  their  innocence  in  a  subsequent  civil 

 4   proceeding by clear and convincing evidence in order to obtain a refund of funds 

 5   paid to the state, including restitution payments. Nelson, 137 S. Ct. at 1254–58. In 

 6   Nelson,  one  of  the  two  defendants  had  his  conviction  reversed  on  direct  appeal 

7    and  the  other  had  one  count  reversed  on  direct  appeal  and  the  other  on  post‐

 8   conviction review. Id. at 1253. The former was acquitted on retrial, and the state 

 9   chose not to retry the other defendant. Id. The state court had imposed costs, fees, 

10   and  restitution  on  both  defendants  as  part  of  their  original  sentences.  Id.  The 

11   Court stated that “once those convictions were erased, the presumption of their 

12   innocence  was  restored,”  and  a  state  “may  not  presume  a  person,  adjudged 

13   guilty of no crime, nonetheless guilty enough for monetary exactions,” including 

14   costs, fees, and restitution. Id. at 1255–56.

15          Nelson was resolved on the basis of due process violations rather than the 

16   application  of  the  abatement  ab  initio  doctrine.  Nevertheless,  the  reasoning  of 

17   Nelson  also  compels  abating  monetary  penalties  where  a  defendant  dies  during 

18   his  direct  appeal,  as  “there  is  no  longer  a  valid  conviction  to  support  the 

                                                 22
                                                                                                
                                                                                                    

 1   government’s  retention  of  the  [penalty].”  Libous,  858  F.3d  at  68.  The  statutory 

 2   predicate  for  restitution  under  the  MVRA  is  a  conviction,  and  once  that 

 3   conviction  has  been  vacated—even  by  abatement  upon  the  death  of  the 

 4   defendant—there is no longer a basis to require payment of restitution.  

 5         We  recognize  that  this  result  may  work  to  frustrate  the  purpose  of 

 6   Congress to  compensate  victims through  restitution.  See  Christopher,  273  F.3d  at 

 7   299  (reasoning  that  restitution  was  an  “equitable  remedy  .  .  .  intended  to 

 8   reimburse  a  person  wronged  by  the  actions  of  another”  and  “[t]o  absolve  the 

 9   estate from refunding the fruits of the wrongdoing would grant an undeserved 

10   windfall”);  see  also  United  States  v.  Johnson,  937  F.2d  609  (6th  Cir.  1991) 

11   (unpublished  opinion);  United  States  v.  Dudley,  739  F.2d  175,  177–78  (4th  Cir. 

12   1984).  Such  “consequences  of  abatement  can  be  unsettling”  and  “can  surely  be 

13   devastating to those affected by the defendant’s conduct.” Libous, 858 F.3d at 68. 

14   Congress’s  purpose  may  seem  especially  frustrated  by  the  abatement  ab  initio 

15   doctrine for restitution ordered under the MVRA, which requires restitution to be 

16   ordered  for  victims  of  certain  crimes  who  have  suffered  as  a  result  of  a 

17   defendant’s  conduct.  18  U.S.C.  §  3663A(a)(1).  Yet,  because  the  language  of  the 

18   statute requires restitution in cases only where a defendant has been “convicted 

                                                23
                                                                                                             
                                                                                                                 

 1   of  an  offense,”  we  cannot  separate  restitution  from  conviction.  Id.  Without  a 

 2   valid conviction, the statute‐based restitution order must be vacated.16 

 3          In  so  concluding,  we  join  a  number  of  our  sister  circuits.  See  Volpendesto, 

 4   755  F.3d  at  453  (concluding  that  “[r]estitution  ordered  under  [the  MVRA],  we 

 5   believe,  cannot  be  disentangled  from  the  criminal  conviction  that  underlies  the 

 6   sentence”  because  the  statute  states  “in  addition  to  .  .  .  any  other  penalty 

 7   authorized  by  law”  (quoting  18  U.S.C.  §  3663A(a)(1));  United  States  v.  Rich,  603 

 8   F.3d 722, 729 (9th Cir. 2010) (“Just as it is inappropriate to impose restitution on a 

 9   living individual who was never indicted or convicted, so it is inappropriate to 

10   impose restitution on the estate of a deceased individual who, in the eyes of the 

11   law, was never indicted or convicted. Abatement ab initio means what it says.”); 

12   see  also  Estate  of  Parsons,  367  F.3d  at  416.  Furthermore,  the  Supreme  Court’s 

13   specific inclusion in Nelson of restitution in a list of vacated “monetary exactions” 

14   imposed “by reason of the conviction” directs us to that conclusion.  Nelson, 137 

15   S. Ct. at 1256. 




       Victims of criminal offenses may also be compensated through a civil action against the estate 
     16

     of  the  defendant,  and  there  are  multiple  such  actions  pending  against  Brooks’s  estate.  See 
     Volpendesto, 755 F.3d at 454. 
                                                       24
                                                                                                                
                                                                                                                    

 1           The  Government  contends  that  because  Brooks’s  funds  were  available  to 

 2   the  Government  at  the  time  that  he  was  convicted—and  are  still  in  the  district 

 3   court’s  control  as  restrained  assets—those  proceeds  were  available  to 

 4   compensate the victims immediately upon the imposition of the order and prior 

 5   to Brooks’s death. Thus, the situation is unlike the one in Wright, 160 F.3d at 907, 

 6   where the defendant died before his monthly restitution payments were to begin 

 7   upon  his  release  from  prison.  Had  the  restitution  been  already  paid,  the 

 8   Government  argues,  then  such  payment  and  punishment  would  have  been 

 9   complete,  and  would  have  been  irretrievable  as  of  the  time  that  Brooks  began 

10   serving his prison sentence while his appeal was pending.  

11           We need not decide that issue here. The district court stayed the payment 

12   of  Brooks’s  restitution  while  this  case  was  on  appeal.  The  disbursement  of  the 

13   restitution by the district court in this case was dependent on a final conviction, 

14   not on an earlier availability of funds as the Government suggests.17 



     17 At Brooks’s sentencing, the district court stated that restitution was “due immediately,” while 
     the  final  judgment  provided  that  Brooks  was  to  pay  $25  quarterly  during  his  period  of 
     incarceration  to  be  followed  by  payments  of  20%  of  his  gross  income  during  his  term  of 
     supervised  release.  Any  potential  tension  between  these  two  statements  is  addressed  by  the 
     district  court’s  stay  of  restitution  payment  and  by  the  abatement  of  Brooks’s  convictions  and 
     restitution order. 
      
                                                        25
                                                                                                                              
                                                                                                                                  

 1            We  have  recently  applied  the  doctrine  of  abatement  ab  initio  in  a  similar 

 2   context. In Libous, relying on the Supreme Court’s ruling in Nelson, we held that 

 3   the  Government  could  not  retain  a  fine  previously  paid  by  a  defendant  when 

 4   that  defendant  died  while  his  appeal  was  pending.  Libous,  858  F.3d  at  67.  We 

 5   reached  this  conclusion  because  we  treated  Libous  “as  if  he  never  had  been 

 6   indicted  or  convicted,”  and  thus  there  was  “no  legal  basis  on  which  the  state 

 7   [could] retain a fine exacted from Libous.” Id. (internal quotation marks omitted). 

 8   Similarly, here,  since  Brooks’s  convictions  have abated and  will  therefore  never 

 9   be  final,  the  Government  lacks  the  authority  to  keep  the  funds  related  to  those 

10   abated convictions.18 See id. at 67 (“Once Libous’s conviction is vacated, the state 

11   is  as  much  entitled  to  retain  the  fine  as  if  Libous  had  been  acquitted.”);  United 

12   States  v.  Hayes,  385  F.3d  1226,  1229–30  (9th  Cir.  2004)  (holding  “that  if  the 

13   government  still  retains  funds  .    .    .  it  must  return  those  amounts”  upon 

14   successful collateral attack of a conviction).



        We  also  need  not  decide  in  this  appeal  whether  a  defendant’s  estate  is  entitled  to  recover 
     18

     restitution that has already been disbursed to victims. The Supreme Court’s majority opinion in 
     Nelson v. Colorado does not directly address this issue, as it indicated that the restitution was in 
     the  control  of  the  state,  not  the  victims.  Nelson,  137  S.  Ct.  at  1256.  But  see  Nelson,  137  S.  Ct.  at 
     1262–63 (Alito, J., concurring in the judgment) (noting potential problems recovering payments 
     made  to  victims  and  suggesting  that  “at  least  in  some  circumstances[,]  refunds  of  restitution 
     payments made under later reversed judgments are not constitutionally required”).
                                                               26
                                                                                                     
                                                                                                         

 1          The  Government  also  contends  that  the  Supreme  Court’s  decision  in 

 2   Kokesh  v.  S.E.C.  distinguishes  restitution  from  penalties  or  punishments,  and 

 3   therefore Brooks’s restitution payments should not abate because they are not in 

 4   the nature of punishment. In Kokesh, the Supreme Court held that disgorgement 

 5   ordered  as  a  consequence  of  a  violation  of  securities  laws  was  a  “penalty”  for 

 6   purposes of 28 U.S.C. § 2462, which imposes a five‐year statute of limitation on 

 7   “enforcement  of  any  civil  fine,  penalty,  or  forfeiture,  pecuniary  or  otherwise.” 

 8   137  S.  Ct.  1635,  1639  (2017)  (quoting  28  U.S.C.  §  2462).  The  Supreme  Court 

 9   concluded that a pecuniary sanction such as disgorgement constitutes a penalty 

10   under  §  2462  only  if  its  purpose  is  punishment  and  deterrence,  “as  opposed  to 

11   compensating  a  victim  for  his  loss.”  Id.  at  1642.  Our  holding  here  is  not  to  the 

12   contrary.  We  agree  that  restitution’s  goal  is  victim  compensation,  not 

13   punishment. Yet, a court may only order restitution as a consequence of a valid 

14   conviction pursuant to statutory authority. Whether restitution is compensatory 

15   rather  than  in  the  nature  of  punishment  is  irrelevant  to  this  inquiry  when  the 

16   conviction  underlying  the  order  of  restitution  has  abated.  Brooks’s  restitution 

17   order is therefore vacated for those counts on which he was convicted by a jury.  

18           

                                                   27
                                                                                                 
                                                                                                     

 1          b. Restitution for Convictions Obtained by Guilty Pleas 

 2          Brooks pled guilty to three counts of certain tax offenses following a plea 

 3   agreement  and  plea  proceeding  in  August  2011.  In  that  plea  agreement,  he 

 4   waived  his  right  to  appeal  the  convictions  or  sentence  imposed  by  the  district 

 5   court if the term of imprisonment for the three counts was below 63 months and 

 6   ran concurrently to any other sentence. The court imposed a 60‐month sentence 

 7   on  one  of  the  counts  and  concurrent  36‐month  sentences  for  the  other  two 

 8   counts. The court also imposed restitution of $2.8 million, to be paid to the IRS. 

 9   Brooks did not appeal this sentence or convictions.  

10          Because these counts of conviction were resolved by a guilty plea and he 

11   did not appeal them, those convictions became final prior to Brooks’s death. Any 

12   restitution imposed as a result of the convictions on those counts, therefore, does 

13   not abate because those convictions do not abate.   

14       III.   Abatement and Forfeiture of Bail Bond 

15          Federal  criminal  defendants  facing  trial  may  be  released  on  their  own 

16   recognizance.  18  U.S.C.  §  3142(a)(1),  (b).  When  a  district  court  imposes  a  bail 

17   bond  order,  however,  the  court  has  determined  that  an  unsecured  appearance 




                                                 28
                                                                                                   
                                                                                                       

 1   bond “will not reasonably assure the appearance of the person as required or will 

 2   endanger the safety of any other person or the community.” 18 U.S.C. § 3142(c).   

 3          As noted above, following Brooks’s sentencing (and before his death) the 

 4   family sureties moved to return the forfeited cash security under Fed. R. Crim. P. 

 5   46(f). Rule 46(f) governs bail forfeiture and provides that “the court must declare 

 6   the bail forfeited if a condition of the bond is breached,” but also states that “[t]he 

 7   court may set aside in whole or in part a bail forfeiture upon any condition the 

 8   court may impose if . .  . it appears that justice does not require bail forfeiture.” 

 9   Fed. R. Crim. P. 46(f)(1), (2)(B). “[A] bail bond and its collateral may be forfeited 

10   not  only  for  the  defendant’s  failure  to  appear,  but  also  for  other  violations  of 

11   bond conditions, including the defendant’s commission of a crime.” United States 

12   v. Gigante, 85 F.3d 83, 85 (2d Cir. 1996) (per curiam).  The district court denied the 

13   motion of the family members to return the cash security. 

14          The  district  court  must  evaluate  the  following  factors  in  deciding  a 

15   remission of bond motion:           

16             whether  the  defendant’s  breach  of  the  bond  conditions  was 
17             willful;  the  cost,  inconvenience  and  prejudice  suffered  by  the 
18             government  as  a  result  of  the  breach;  .  .  .  any  explanation  or 
19             mitigating  factors  presented  by  the  defendant;  .  .  .  whether  the 
20             surety  has  assisted  in  the  apprehension  of  the  defendant;  and 

                                                  29
                                                                                                    
                                                                                                        

 1              whether the surety is a professional or a friend or member of the 
 2              defendant’s family. 

 3   United States v. Gambino, 17 F.3d 572, 574 (2d Cir. 1994) (quoting United States v. 

 4   Carvajal,  674  F.  Supp.  973,  974  (E.D.N.Y.  1987)).  We  review  a  district  court’s 

 5   denial of remission of forfeited bail security for abuse of discretion. See id.  

 6          In  Gambino,  two  sureties  appealed  a  district  court’s  granting  of  a  motion 

 7   for forfeiture of bail bond posted for the defendant who had been charged with 

 8   narcotics and racketeering violations. Id. at 573–74. Before trial, Gambino fled in 

 9   violation of his bail conditions, and was found after an extensive search at a hotel 

10   in  Florida.  Id.  The  Government  obtained  forfeiture  of  the  bail  bond,  but  the 

11   sureties later moved for remission of the bond under Fed. R. Crim. P. 46. Id. The 

12   district court denied that motion, and upon review of the district court’s orders 

13   for  abuse  of  discretion,  this  Court  affirmed.  In  particular,  we  noted  that  in  the 

14   Gambino  prosecution,  which  was  a  “high‐profile  narcotics  and  racketeering 

15   case[],” the “deterrence value served by total forfeiture is especially important.” 

16   Id. at 575.  

17          In  this  appeal,  Terry  Brooks  and  the  Brooks  children  contest  the  district 

18   court’s  denial  of  their  motion  to  set  aside  the  forfeited  bail  bond,  and  also 

19   contend  that  Brooks’s  death  abates  the  forfeiture  of  the  cash  security.  Brooks’s 
                                                30
                                                                                                                       
                                                                                                                           

 1   estate contends that Brooks’s death abates the forfeiture of the portion of the cash 

 2   security  posted  by  Brooks  personally.  Brooks  also  argued  in  his  direct  appeal 

 3   that his cash portion of the bond should be returned to him because of the defect 

 4   in  the  prior  indictment,  and  the  lack  of  clear  and  convincing  evidence  of  his 

 5   violations of his bond conditions.19  

 6           a. The Claim for Abatement of the Forfeited Bond Security 

 7           First, we must decide whether the death of a criminal defendant while his 

 8   case is pending on appeal abates the previous forfeiture of a bond security where 

 9   the defendant violated pre‐trial release orders and conditions. The Brooks family 

10   and  estate  argue  that  because  “death  abates  not  only  the  appeal  but  also  all 

11   proceedings  had  in  the  prosecution  from  its  inception,”    Libous,  858  F.3d  at  66 

12   (quoting  Wright,  160  F.3d  at  908),  the  doctrine  of  abatement  must  also  apply  to 

13   the forfeiture of the bail bond. We disagree. Although the district court’s finding 

14   of Brooks’s violation of the terms of his bail bond order was a “proceeding,” that 

     19  As  noted  in  footnote  15,  supra,  Brooks’s  argument  regarding  the  defective  indictment  is 
     foreclosed  by  this  Court’s  decision  in  United  States  v.  Schlegel,  687  F.  App’x  26  (2d  Cir.  2017), 
     petition  for  cert.  filed,  No.  16‐9701  (June  23,  2017).  Brooks’s  appeal  of  the  district  court’s 
     revocation  of  his  bond  and  the  forfeiture  of  his  security  for  lack  of  clear  and  convincing 
     evidence is foreclosed by this Court’s denial of his prior interlocutory appeal. See No. 10‐225‐cr, 
     United States v. Brooks. In any event, for the reasons discussed above, the district court did not 
     clearly  err  in  concluding  that  Brooks  had  violated  the  terms  of  his  bail  release  order  and 
     ordering his bail revoked. Brooks did not join his family’s Rule 46 motion, nor did he file such a 
     motion on his own behalf.
                                                            31
                                                                                                 
                                                                                                     

 1   conclusion  was  not  made  to  adjudicate  Brooks’s  guilt  or  innocence  for  the 

 2   charged  offenses.  Rather,  the  bail  forfeiture  hearing  was  collateral  to  the 

 3   determination  of  guilt  or  innocence  in  Brooks’s  criminal  case,  arising  out  of  a 

 4   violation of separate orders and conditions entered by the court and agreed to by 

 5   Brooks and his family members.   

 6          At Brooks’s bond hearing, the district court was primarily concerned with 

 7   Brooks  having  access  to  financial  resources  to  flee  the  country,  following  its 

 8   conclusion that he was a serious flight risk. In order to satisfy the district court 

 9   that  Brooks  would  not  flee,  the  conditions  of  Brooks’s  release  included 

10   surrendering  his  passport,  returning  all  foreign  assets  to  the  United  States, 

11   subjecting  his  financial  dealings  to  court  oversight,  disclosing  all  assets,  and 

12   posting a considerable cash security and an even higher bond. After the district 

13   court  approved  the  bond  and  its  conditions,  the  Government  subsequently 

14   demonstrated that Brooks was violating these terms of the Order. 

15          The  Government  did  not  argue  that  these  actions  were  evidence  of 

16   independent  criminal  conduct  or  related  to  conduct  for  which  Brooks  was  on 

17   trial. Rather, the Government’s extensive proffer showed violations of the terms 

18   of the Order that were put in place to assure the district court that Brooks would 

                                                 32
                                                                                                      
                                                                                                          

 1   not  flee.  The  terms  of  the  Order  were  not  part  of  the  direct  prosecution  of  the 

 2   case, but were part of the district court’s responsibility to assure the appearance 

 3   of  a  criminal  defendant  separate  from  the  ultimate—and  subsequent—

 4   determination of the criminal defendant’s ultimate guilt or innocence.  

 5          We have also long held that a bail bond is interpreted “within the general 

 6   framework of suretyship and contract law.” United States v. Martinez, 151 F.3d 68, 

 7   73  (2d  Cir.  1998)  (quoting  United  States  v.  Martinez,  613  F.2d  473,  476  (3d  Cir. 

 8   1980)). In other words, “[a] bail bond is a civil contractual agreement between the 

 9   government  and  the  surety  on  behalf  of  the  criminal  defendant,  and,  if  a 

10   forfeiture  is  ordered  the  surety  becomes  the  debtor  of  the  government.”  United 

11   States  v.  Santiago,  826  F.2d  499,  502  (7th  Cir.  1987).  Even  though  the  contract  is 

12   formed in relation to an adjunct criminal proceeding, “[w]hat a court can do to a 

13   defendant and what it can do to a bail bond are quite different matters.” United 

14   States v. Beard, 960 F.2d 153 (9th Cir. 1992) (unpublished opinion). The forfeiture 

15   of  a  bail  bond  functions  as  damages  for  breach  of  the  civil  contract,  not  as  a 

16   punishment  for  the  commission  of  a  criminal  offense.  See,  e.g.,  United  States  v. 

17   Barger, 458 F.2d 396, 396 (9th Cir. 1972) (per curiam) (“This penalty [forfeiture of 

18   bail  bond]  is  one  for  damages  and  is  deemed  civil,  not  criminal,  in  nature.”); 

                                                   33
                                                                                                        
                                                                                                            

 1   United  States  v.  Roher,  706  F.2d  725,  726  (5th  Cir.  1983)  (“[A]  bond  forfeiture 

 2   motion is a civil matter.” (quoting United States v. Cervantes, 672 F.2d 460, 461 n.2 

 3   (5th Cir. 1982)). Because bail bonds are an independent and collateral matter, the 

 4   forfeiture  of  a  bail  bond  does  not  abate  with  the  death  of  a  criminal  defendant 

 5   under  the  doctrine  of  abatement  ab  initio.  Indeed,  this  Court,  as  well  as  others, 

 6   has concluded that the death of a defendant subject to a forfeited bail bond does 

 7   not  by  itself  require  return  of  the  security.  United  States  v.  Agueci,  379  F.2d  277, 

 8   278  (2d  Cir.  1967)  (per  curiam)  (affirming  district  court  forfeiting  bond  of 

 9   defendant who had died while on bail); see also United States v. Parr, 594 F.2d 440, 

10   442  (5th  Cir.  1979)  (“The  fact  that  [defendant]  later  died  and  the  criminal 

11   proceeding  against  him  abated  does  not  constitute  a  defense  to  [surety]  in  the 

12   forfeiture  proceeding.”);  Detroit  Fid.  &  Sur.  Co.  v.  United  States,  59  F.2d  565,  568 

13   (8th Cir. 1932) (“[I]f the appellant was legally liable under the facts or conditions 

14   as  they  existed  at  the  time  of  the  forfeiture,  the  fact  that  subsequently  the 

15   principal died and the criminal proceeding was therefore dismissed, would not 

16   constitute a defense in a proceeding of this nature.”). These decisions recognize 

17   that  the doctrine  of  abatement  ab  initio—focused  on  avoiding  improper  criminal 




                                                    34
                                                                                                         
                                                                                                             

 1   consequences  for  a  deceased  defendant—does  not  apply  in  the  context  of  bond 

 2   forfeiture proceedings.  

 3          Further,  bond  forfeiture  also  does  not  implicate  the  two  principles 

 4   underlying the doctrine of abatement ab initio (finality and punishment). Brooks 

 5   previously filed a interlocutory appeal of the revocation of his bail to this Court, 

 6   and we affirmed the revocation. We address the family’s later motion for return 

 7   of  the  forfeited  bail  security  pursuant  to  Fed.  R.  Crim.  P.    46(f)  below.  But  in 

 8   neither  case  is  there  a  non‐final  matter  to  abate,  one  that  is  tied  to  the  ultimate 

 9   determination  of  guilt  or  innocence.  Similarly,  a  forfeited  bail  bond  is  not  a 

10   punishment for a criminal offense that ceases to have purpose after a defendant’s 

11   death, but instead is a remedy for a breach of the terms of the bail release order. 

12          It  is  also  noteworthy  that  the  Gambino  factors  do  not  specifically  include 

13   determining whether the defendant’s conviction remained valid. See Gambino, 17 

14   F.3d  at  574.  As  a  result,  if  a  defendant  is  later  acquitted  or  his  conviction  is 

15   vacated,  a  district  court  is  not  required  to  return  a  forfeited  bail  bond.  See,  e.g., 

16   Cervantes,  672  F.2d  at  461  n.2  (rejecting  argument  that  acquittal  is  a  basis  for 




                                                     35
                                                                                                         
                                                                                                             

 1   setting  aside  forfeiture);  United  States  v.  Nordenholz,  95  F.2d  756,  758  (4th  Cir. 

 2   1938) (denying return of forfeited bond after Government had case dismissed).20  

 3          While  it  is  true  that  “but‐for”  the  prosecution  of  the  case  against  him, 

 4   Brooks would not have been subject to the bail bond and the resulting forfeiture, 

 5   this argument fails. When the district court in this case imposed the terms of pre‐

 6   trial release on Brooks, it did so for reasons independent of the determination of 

 7   his  guilt  or  innocence.  These  terms  and  conditions  were  not  determined  by  the 

 8   outcome of the offenses prosecuted, and therefore the principles of abatement do 

 9   not apply.  

10          b. The Denial of the Motion to Set Aside under Fed. R. Crim. P. 46 

11          Having  concluded  that  the  bail  forfeiture  does  not  abate  with  Brooks’s 

12   death, we now turn to whether the district court erred in its conclusion that, in 

13   applying the Gambino factors, the interests of justice did not require the return of 

14   the  security.  Brooks’s  family  members  particularly  dispute  the  district  court’s 

15   finding  that  Terry  Brooks  and  the  children  were  involved  in  the  Czerny  Kot 

16   scheme.  


        We  have  found  no  cases  in  which  a  defendant  whose  conviction  has  been  vacated  has 
     20

     subsequently obtained the return of forfeited bail under Fed. R. Crim. P. 46(f). If the validity of 
     the forfeiture depended only on the validity of the conviction, then such motions under Fed. R. 
     Crim. P. 46 would be commonplace and successful.  
                                                     36
                                                                                                 
                                                                                                     

 1          The district court concluded that forfeiture was proper because, during the 

 2   course  of  his  pre‐trial  release,  “Brooks  repeatedly  misrepresented  to  the  Court 

 3   that he was compliant with the financial monitoring terms of his bail agreement” 

 4   while “he was working feverishly to secret [sic] his assets in nearly every corner 

 5   of the world.” J.A. 1439–40 (emphasis in original). The ruling recounted the facts 

 6   detailed in the Jett affidavit, and noted that the court had been presented “with 

 7   sufficient  evidence  that  Brooks  ha[d]  violated  the  terms  of  the  Court’s  Bail 

 8   Release Order” and therefore revoked bail. J.A. 1441.  

 9           In  denying  the  motion,  the  district  court  considered  the  willfulness  of 

10   Brooks’s breaches “heavily against” him, J.A. 1443, and noted that “[m]ovants do 

11   not  offer  any  explanation  for  the  violations  or  mitigating  circumstances,”  J.A. 

12   1444. The district court noted that the Government presented evidence that other 

13   family  members  than  David  and  Jeffrey  had  taken  a  plane  to  Switzerland  to 

14   bring assets to a bank and that the passports of David’s children were used to set 

15   up the Czerny Kot scheme. The court cited other district court rulings for the rule 

16   that the costs and efforts made to apprehend a defendant who had fled were not 

17   the only considerations in revoking bail, but that forfeiture can be a sanction for 

18   any  violation  of  the  terms  of  a  bail  order.  The  district  court  termed  movants’ 

                                                 37
                                                                                                      
                                                                                                          

 1   argument that “they did not participate in violations of Brooks’[s] bail agreement 

 2   because  their  involvement  in  Czerny  Kot  predated  the  execution  of  Brooks’[s] 

 3   bail agreement” as “senseless” because movants do not dispute that they helped 

 4   form Czerny Kot.21 J.A. 1445.   

 5          The Appellants’ arguments to the contrary fail for two reasons. First, Fed. 

 6   R.  Crim.  P.  46  does  not  require  that  sureties  be  involved  in  the  violation  of  the 

 7   terms  of  the  bond  order  to  forfeit  their  interests.  All  that  is  required  for  the 

 8   security  (or  the  bond)  to  be  forfeited  is  that  the  defendant  violate  one  of  the 

 9   terms.  Even  if  the  district  court  erred  in  determining  the  extent  of  the  family’s 

10   involvement,  they  were  still  liable  as  sureties  for  Brooks’s  breach.  Second,  the 

11   district  court’s  findings  of  facts  were  not  clearly  erroneous  as  to  the  sureties’ 

12   involvement, given the Government’s extensive investigation and presentation to 

13   the  district  court  regarding  the  family’s  direct  involvement  in  the  concealment 

14   and manipulation of the funds. 

15          Upon  review,  the  district  court’s  application  of  the  Gambino  factors  here 

16   did  not  constitute  an  abuse  of  discretion.  See  Gambino,  17  F.3d  at  574.  First,  the 

17   district  court  correctly  found  that  Brooks’s  breach  of  the  bond  conditions  was 

       The Government admits that the Appellants did not concede their involvement, but contends 
     21

     that the family does not dispute that they were involved in setting up the scheme. 
                                                   38
                                                                                                     
                                                                                                         

 1   willful,  as  Brooks  had  multiple  opportunities  to  disclose  the  existence  and 

 2   concealment  of  his  overseas  assets  and  did  not.  Second,  Brooks  presented  no 

 3   adequate explanation or mitigating factors for his lack of disclosure. Third, in the 

 4   context  of  this  bail  security  forfeiture—where  the  defendant  subject  to  the  bail 

 5   did not flee but rather violated terms of the order related to disclosure of assets—

 6   the sureties’ assistance in recovering the defendant is not dispositive. As for the 

 7   final  Gambino  factor,  in  this  case  the  sureties  were  members  of  the  defendant’s 

 8   family,  which  would  usually  weigh  in  favor  of  returning  the  forfeited  security. 

 9   However,  given  the  nature  of  the  sureties’  obligations  under  the Order  and the 

10   nature  of  the  breach—and  their  involvement  in  it—the  district  court  did  not 

11   commit  error  in  denying  the  motion  to  set  aside  the  forfeited  security  to  the 

12   sureties.  

13          These  appellants  also  challenge  the  limited  expenses  and  efforts  incurred 

14   by  the  Government as a  result  of  this  breach.  Because Brooks  did  not flee,  they 

15   assert that the forfeiture was not necessary to deter future violations of the Order 

16   for lack of disclosure, and also assert that the forfeited amount was excessive in 

17   comparison to other cases. These arguments also fail after applying the Gambino 

18   factors.  Further,  they  do  not  diminish  the  valid  concerns  of  the  district  court  in 

                                                   39
                                                                                                         
                                                                                                             

 1   imposing  the  bail  bond  Order  under  the  terms  that  it  did,  given  the  unusual 

 2   circumstances of this case and Brooks’s extensive assets at the time of his arrest.  

 3          The  amount  of  the  entire  bond  was  $400  million,  apparently  the  largest 

 4   ever  imposed  on  an  individual  defendant,  and  the  cash  security  posted  was 

 5   originally $48 million,  also  an extraordinary  cash  security.  These  amounts  were 

 6   required  by  the  district  court  because  of  the  nature  of  the  crime,  the  amounts 

 7   allegedly  involved  in  the  crimes,  and  Brooks’s  wealth.  They  arose  out  of  a 

 8   concern  that  Brooks  would  be  able  to  flee  and  access  those  accounts  to  aid  his 

 9   flight.22 

10          The  fact  that  Brooks  did  not  actually  flee  does  not  outweigh  the  other 

11   factors  that  favored  forfeiture  of  the  security  under  the  specific  terms  of  this 

12   Order.  The  district  court  did  not  order  the  entire  bail  bond  forfeited—only  the 

13   cash  security—because  the  Order’s  terms  “did  not  include  attempts  to  conceal 

14   assets within the category of violations that would result in [the] forfeiture of the 

15   entire  personal  recognizance  bond”  under  the  two‐tier  arrangement.  J.A.  1260. 

16   See  footnote  9,  supra.  Also,  as  the  Government  demonstrated,  it  expended 


     22 The district court was also concerned in 2008, well prior to the evidence submitted before trial 
     in 2010, that Brooks and his brother Jeffrey had a history of financial regulatory violations and 
     undertaking actions that appeared to be secreting assets. 
                                                     40
                                                                                                    
                                                                                                        

 1   significant resources in investigating Brooks’s concealment and transfer of assets. 

 2   Finally, in light of the scope of the fraudulent scheme and wealth of Brooks, the 

 3   amount of the bail security forfeited was not excessive.   

 4          For these reasons, the district court did not abuse its discretion in denying 

 5   the motion to set aside their forfeited security. 

 6                                        CONCLUSION 

 7          The death of David Brooks abates all of his convictions that were pending 

 8   appeal at the time of his death and any corresponding restitution. His death does 

 9   not abate the other convictions or restitution nor the order of bail bond forfeiture 

10   for  the  cash  security  imposed  as  a  result  of  his  violations  of  the  terms  of  his 

11   release  on  bond.  For  the  foregoing  reasons,  the  motion  to  abate  by  Brooks  is 

12   GRANTED  in  part  and  DENIED  in  part,  Brooks’s  judgment  of  conviction  is 

13   VACATED  in  part,  the  motion  for  abatement  by  the  other  appellants  is 

14   DENIED,  the  order  denying  the  motion  to  set  aside  the  bail  forfeiture  is 

15   AFFIRMED,  the  Government’s  cross‐appeal  is  DISMISSED,  and  the  case  is 

16   REMANDED for the dismissal of the indictment as to counts I‐XI, XV‐XVII.




                                                  41